Citation Nr: 0710075	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  06-03 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to enrollment for VA medical benefits, including 
inpatient and outpatient care and pharmacy benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1972.  

This appeal arises from a June 2005 determination of the 
James H. Quillen VA Medical Center in Mountain Home, 
Tennessee.  



REMAND

In May 2006, the veteran indicated he wished to have a 
hearing before a member of the Board of Veterans' Appeals 
(Board).  Given the expressed intent of the appellant, the 
Board concludes that this case must be returned to the 
Medical Center to arrange for a hearing before a Veterans Law 
Judge (VLJ) at the Regional Office (RO).  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).

Accordingly, the case is REMANDED for the following action:

VA should schedule the appellant for a 
hearing before a VLJ in conjunction with 
the claim that is currently in appellate 
status.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

